Before I begin my
statement, I should like to extend, on behalf of the
Government and people of Malaysia, our deepest
condolences to India for the devastating earthquake that
resulted in the loss of thousands of lives and massive
destruction of property.
I would like to join other speakers in extending my
congratulations to Mr. Insanally on his election as President
of the General Assembly at its forty-eighth session. His
election to that important office is an honour to his country,
with which Malaysia enjoys warm and friendly relations.
With his experience and ability, I am confident that he will
discharge his responsibilities well and lead this Assembly to
a successful conclusion of its work.
I would also like to express my appreciation of his
predecessor, Mr. Stoyan Ganev, who discharged his duties
with dedication and earnestness and successfully guided the
efforts to revitalize the work of the General Assembly.
I also take this opportunity to welcome, on behalf of
Malaysia, the six countries which have joined the United
Nations since last fall: Andorra, the Czech Republic,
Eritrea, Monaco, the Slovak Republic and The Former
Yugoslav Republic of Macedonia. Their membership will
help to strengthen the United Nations in the execution of its
increasingly complex role in the maintenance of international
peace and security and the promotion of international
economic cooperation.
Malaysia is a developing third world country. We
should, according to the stereotypical Western concept of a
third world country, be politically unstable, administratively
incompetent and economically depressed. But we are not
quite typical. We have actually made progress. We are
16 General Assembly - Forty-eighth session
quite stable despite a multiracial time bomb we inherited
from our colonial past. We are fairly competent in the
running of our affairs. Such is our progress that we actually
contemplate building buildings which should be the
preserves of our betters. And we dare to speak our minds.
These are unforgivable sins and we are for ever being
reminded that we should not be too ambitious. We are told
that our achievements are temporary, that next year we will
go the way of their preconception of third world countries.
Of course, last year and the years before we were told the
same. But so far we have not obliged. We are, however,
humbly aware that nothing is permanent. Our detractors
may yet prove right.
That we do well and are not in dire need of their
development aid is apparently not praiseworthy. Yet, when
other developing countries perform badly they are chastised
and told to do better or they will get no more aid or loans.
But we will soldier on. We really should not care about
what is said of us. Unfortunately, these negative remarks
make life that much more difficult for us.
We need foreign investments and to get them we need
a reputation for stability, competence and predictability. But
when investors are told repeatedly that we are about to
explode in racial violence, and so on, they are likely to
invest elsewhere. Of course, what is said about us is
untrue - lies. But these people apparently subscribe to the
dictum that a lie repeated often enough will be believed.
We care for the well-being of our people. We want to
develop so as to give them a reasonable standard of living.
But we cannot be cowed into not speaking our minds. If the
powerful nations do wrong, we will speak out against them
even if they say we are unduly suspicious, that we have an
exaggerated sense of our own importance, and so on. We
can be belittled but we will continue to speak the truth.
Here at the United Nations we will say what we feel we
should say. Of course, the controlled "free" Western media
will not publish it. But the few here will hear us. In any
case, it is what we achieve that counts with us. We can do
without Western approval.
Four or five years ago the world was celebrating the
impending collapse of the "evil empire". The Union of
Soviet Socialist Republics was still intact then, but all
indications were that it had given up the fight; that it was
coming to terms with its main adversaries, the countries of
the Western so-called free world; and that the cold war was
drawing to a close.
Peace was breaking out all over the world and there
was much talk of peace dividends. The arms race would
end, there would be nuclear disarmament and, as the saying
goes, swords would be turned into ploughshares. A brave
new world would emerge: equitable, just and prosperous.
There would be no oppression, no terror and no poverty or
starvation. Everyone would embrace democracy and the
market economy, moving from authoritarian rule and
command economies without a hitch. And a global
policeman would see to it that every country stayed in line
or faced the consequences. There was no end to the good
things that would make up the peace dividends.
It would be wrong to say that there were no peace
dividends at all - the Iran-Iraq war, the Soviet occupation of
Afghanistan, the war in Cambodia, some of the Central
American wars, and now the violent Palestinian-Israeli
confrontation and South Africa’s apartheid were all resolved,
partially or completely. But the world has not become a
safer or a better place for a great many.
The Soviet Union did not just become a democratic
practitioner of free trade, working with the good guys for a
better world. It broke up into a number of republics and
Russia has become dangerously unstable and ungovernable.
The respected great reformer of perestroika and glasnost
fame was ousted and disgraced and has been replaced by
another, who seems to fare no better. The "evil empire" is
no more. But the price in human lives and the displacement
of people has been very high. And the price is still being
paid.
In Georgia, Moldova, Armenia, Azerbaijan and
Tajikistan, much destruction and many killings have taken
place and are still taking place. The old economic structure
has been destroyed but the new one is far from being in
place. Chaos, bloody chaos, prevails in many places.
Far from achieving universal peace, the world is treated
to a spectacle of unparalleled brutality by the Serbs in
Bosnia and Herzegovina. In many countries of Europe,
fascism has once again reared its ugly head. Houses are
torched and people burned to death. And the voters actually
approve.
During the cold-war days the protagonists constantly
tried to provoke uprisings against Governments of the
countries they were opposed to. They would provide
financial and material help and would promise that they
would protect the rebels or provide them with asylum.
Forty-eighth session - 1 October l993 17
With the collapse of the Communist bloc, the people
there expected help when they overthrew their Communist
Governments and established democratic, free-market
societies, or they sought independence for their countries.
In some instances they found their expectations justified.
The Slovenes and the Croats enjoyed the full support of the
Europeans and were able to mould new nations. But the
Iraqi Kurds and the Bosnians learned that they thought
wrong. It is only coincidental that both are Muslim
communities.
The most tragic case is that of Bosnia and Herzegovina.
The crime of the Muslims is that they wish for a nonMuslim, religiously heterogenous State. They were viciously
attacked by the Serbs, who openly declared that they were
doing so - and they are still doing so - to ensure that Europe
remains Christian. And they are not being prevented from
proceeding in this way by the Europeans.
The cruelties committed by the Serbs defy the
imagination. In one case, which caused officials in one of
the powerful countries of the West to resign in protest over
their Government’s passivity, a six-year-old child was
repeatedly raped in front of her mother, who not only had to
watch but was prevented from giving any help, and the little
child died after two days of exposure. That is not an
isolated incident. Muslim women, old and young, and little
girls have been raped, brutalized and killed by the tens of
thousands at the hands of the Serbs, and now the Croats.
Hundreds of thousands of Muslims have died and are dying,
and some 2 million have been forced to flee from their
burning towns and villages.
And what do the erstwhile champions of freedom and
democracy do? They actually prevent the victims from
defending themselves. Instead, they try to force the victims
to accept the partitioning and surrender of their territories,
which have been ethnically cleansed by the Serbs and the
Croats. Thus are the rapists and murderers to be rewarded.
Only the most gullible will still believe that the vociferous
champions of freedom and democracy will risk their necks
for other people’s freedom and democracy.
Malaysia would like to record its satisfaction over the
acceptance of Malaysian troops to serve in the United
Nations forces in Bosnia and Herzegovina. We regret,
however, the exclusion of certain Muslim countries from
participating in the United Nations Protection Force
(UNPROFOR). Apparently, the distrust of Muslims is quite
widespread. Malaysians are prepared to serve under
whoever is appointed by the United Nations in Bosnia and
Herzegovina. We hope that our troops will be well
supported. We will not protest if the United Nations decides
to increase pressure on the Serbs, even through the mounting
of a military offensive, provided due preparations are made.
When we add things up, the peace dividends accruing
from the ending of the cold war have not been really
substantial. If there has been any change, the debit side is
much bigger than the credit side. The most glaring example
is the reneging on the much-needed development assistance
to poor developing countries.
Still, when drawing up the balance sheet since the end
of the cold war one cannot but highlight two significant
items on the credit side. The recent signing of the peace
agreement between the Palestine Liberation Organization
(PLO) and the Israelis and that between blacks and whites
in South Africa must be regarded as the biggest
achievements of the post-cold-war period. Admittedly, there
is still a great deal to be negotiated before justice can be
rendered to all sides and before true peace becomes
permanent. But the most crucial obstacles have been
cleared. I should like to congratulate all the parties
concerned for their good sense and their boldness. The
extremists on both sides will not be happy. There will be
more violence. But I am sure that those who are for peace
and good sense will be as brave in peace as they have been
in war.
I commend these accords to the good people of
Northern Ireland. It is brave not to surrender even one inch,
but it takes real bravery to compromise.
One may well ask why, in the face of the muchpublicized failure of the United States-sponsored peace talks
between the PLO and Israel, there should be this sudden
breakthrough. The answer is to be found in the press
statements. Good sense cannot prevail when the media
demands that statements be made by each and everyone
before and after each negotiating session. The negotiators
are forced to take public stands, to demonstrate how tough
they are and that they will not give even an inch. Having
taken those stands, they were no longer able to accommodate
good sense.
At the peace talks in Norway, there was no press, and
good sense was able to prevail. There is this great
democratic principle of "the need to know." But do we all
really need to know every detail of every negotiation? Does
every Israeli settler or Gaza Strip Arab, or, for that matter,
every Tom, Dick and Harry in every part of the world, need
to know everything about the negotiations? Must
18 General Assembly - Forty-eighth session
Palestinians continue to be killed and be made homeless
because everybody needs to know what was said by whom?
This need for transparency, this right to information, is
an invention of those who want to make money from the
information industry. We should know about the bestiality
of the Serbs in Bosnia so that we may react, but that
knowledge is largely denied us. On the other hand, day in
and day out we are shown this parade of negotiators to a
peace conference. Can the average man do anything
worthwhile as a result of seeing the daily TV report?
We live in the information age. There has been and
there will continue to be an unending explosion in the field
of information technology. Today, we can sit in our homes
and watch and hear a war as it is being fought, witness with
eyes and ears a beauty contest as it is being judged, and look
through a microscope at a bug as it swims, all via the TV
screen. We see all these things as they are, where they are,
without a second’s delay. We can watch murder as it is
being committed, in all the gory details, and we can be
shocked by it. But, then, we can also watch
Michael Jackson doing his moon walk at the very moment
mass murder and massacres of the most brutal kinds are
being committed.
What we see and hear and witness is what the media
decide we should see and hear and witness. If the media
wants us to be shocked by a massacre, it can broadcast lurid
details of that massacre. But if it chooses to broadcast
Michael Jackson at the time the massacre was taking place,
we will be stomping our feet in total enjoyment.
Clearly, the people who decide what we should see and
hear hold terrible power. They can have us dancing in the
streets or they can have us rioting in the streets with
firebrands in our hands, burning, looting and killing. Can
we doubt that such people are powerful? Make no mistake:
the people who control the media control our minds, and
probably control the world. They can make or break
presidents, and they have done so. Countries can be isolated
or accepted despite violations of human rights, depending on
how the media present them.
And who controls the powerful world media? Not the
national governments of tiny developing nations; not even
the governments of powerful nations. A very few people in
the West control all the international media. Some are
journalists, but quite a few are not. Collectively they are
Big Brothers.
Now they have an even more effective weapon in the
form of the worldwide television network. Today they
broadcast slanted news. Tomorrow they will broadcast raw
pornography to corrupt our children and destroy our culture.
They are already doing that in Europe.
Today we can still control the reception. The day is
fast approaching when only a coat-hanger will be needed to
receive television broadcasts from across the world. We will
have nowhere to retreat. Already the small nations are being
accused of being undemocratic and limiting freedom because
we do not allow reception of international television
networks. We hope this is because our accusers believe in
the freedom of the press, but we suspect it is because they
monopolize the world media and stand to profit substantially
from the freedom they insist every nation should have.
Malaysia believes in press freedom. But that freedom,
as with other freedoms and rights, must be accompanied by
responsibility. We will continue to expect the Malaysian
media to be responsible. We will not forgo the need to
enforce that responsibility. But as to the international press,
we can only hope and pray that they will realize the damage
they are doing. We will not interfere with them. They are
free to report and to write any number of lies but we hope
that occasionally they will cover the truth as well. Power
corrupts, but power without responsibility is the most
corrupting influence of all.
We have heard often enough of the need for
restructuring the United Nations. We need this because the
world has changed. It is not the world of the immediate
post-Second-World-War period that we have today. The
people who plunged the world into a horrendous war are
now the good guys, telling the world how to be humane.
The rapacious invaders of the past are now the good
Samaritans, distributing aid to the needy. Will there always
be no room for the reformed?
We talk of democracy as the only acceptable system of
government. It is so good that we cannot wait for the
democratic process to bring about its own acceptance by
every country. It must be forced upon everyone, whether
welcome or not. Yet when it comes to the United Nations,
we eschew democracy. And the most undemocratic aspect
of the United Nations is the veto power of the five
permanent members of the Security Council. We can accept
some weighting in their favour, but for each of them alone
to be more powerful than the whole membership of the
United Nations is not acceptable; it was not before, it is not
now, and will not be in the future.
Forty-eighth session - 1 October l993 19
For the time being, there can be some permanent
members. But the veto must go. A formula must be found
for new permanent members of the Security Council.
Whatever the other qualifications may be, they must include
a genuine and sincere interest in international welfare.
At the ministerial-level World Conference on Human
Rights held at Vienna this year, a more comprehensive
definition of human rights was presented. Many countries
like Malaysia were smeared in Vienna for allegedly refusing
to accept the universality of human rights. We subscribe to
the universality of human rights, but not to the irresponsible
variety propounded by the West. Human rights is not a
licence to do anything without regard to the rights of others.
The rights of the majority are just as valid as the rights of
the minority or the individual. A society has a right to
protect itself from the unbridled exercise of rights by
individuals or a minority, which in the West has contributed
to the collapse of morality and of the structure of human
society.
If individual and minority rights are so totally
inviolable, then you must allow the resurgence of nazism
and its violently racist activities in Europe and elsewhere.
But it is apparent that the West at least still thinks that racist
violence is wrong. We hope they will also accept that
freedom from poverty and the wish to develop are essential
elements of human rights.
Finally, countries like Malaysia must take exception to
preaching on human rights from people who willingly
condone, and to a certain degree aid, "ethnic cleansing" in
Bosnia and Herzegovina. Until they redeem themselves
there, all their talk of human rights will sound hollow.
This litany of the woes of the developing countries and
the world may seem endless. Actually, the list is far from
complete. Trade and protectionism, aid and debts, the
United Nations Conference on Environment and
Development and pressures on environmental issues,
Antarctica and many more have not been touched upon.
The world of the post-cold-war period is not a
thoroughly bad place, but for the developing countries,
including Malaysia, there is really very little to crow about.
A statement in the General Assembly is not going to
change the world. But there is really nowhere else that the
woes of the third world can be aired. Not to air them is to
encourage supercilious arrogance on the part of those who
are most responsible yet who still presume to extol their own
virtues and to preach to others. Even if the benefit is
minimal, the truth must be told sometimes.
